PER CURIAM
AND NOW , this 6th day of April, 2018, the notice of appeal is quashed, as the basis for jurisdiction identified by Appellant is infirm.
Although the litigation in the Commonwealth Court has not yet concluded, Appellant contends that the orders that are the subject of its notice of appeal are nonetheless final orders for purposes of 42 Pa.C.S. § 723 (appeals from final orders in matters originally commenced in the Commonwealth Court), because those orders result in denials of requests for declaratory relief. See Jurisdictional Statement at 3.
*1154In Nationwide Mutual Insurance Company v. Wickett , 563 Pa. 595, 763 A.2d 813 (2000), this Court determined that an order relative to a request for declaratory relief is final and appealable if it "either affirmatively or negatively declares the rights and duties of the parties." Id. at 818. Here, however, the orders in question do not affirmatively or negatively declare rights and duties. Rather, in those orders, the Commonwealth Court determined that certain of Appellant's requests for relief exceed the scope of a previous remand order issued by this Court. See Memorandum Opinions and Orders dated Jan. 8, 2018, in Pa. Envtl. Defense Found. v. Commonwealth , No. 228 M.D. 2012 (Pa. Cmwlth.) (per curiam ). There is no indication, in the Commonwealth Court's orders or in Appellant's jurisdictional statement, of a determination on the merits or that relief on Appellant's claims is otherwise foreclosed.